Citation Nr: 0705079	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. §§ 1805, 1821 for a 
child born with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  The appellant is the veteran's son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Denver 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida.  

It is noted that entitlement to benefits under 38 U.S.C.A. § 
1805 for a child born with spina bifida was previously denied 
by the RO in a May 2001 decision.  Since that time, new 
regulations pertinent to a child born with spina bifida have 
been promulgated.  The RO has reviewed the veteran's claim 
for entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida on a de novo basis.  Where there 
is an intervening change in law or regulation that creates a 
new basis of entitlement to the benefit, the claim may be 
reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 
283 (1993).  In view of the new regulations, the Board will 
take the same approach.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not a "Vietnam veteran" within the 
meaning of the governing statue and regulation.

3.  The veteran does not have Korean covered service from 
September 1, 1967, to August 31, 1971.  

CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. §§ 
1805, 1821 for a child born with spina bifida is without 
legal merit.  38 U.S.C.A. §§ 1805(a), 1821 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.814(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

This case turns on whether the veteran has qualifying service 
for a child to receive benefits under 38 U.S.C.A. §§ 1805, 
1821 for a child born with spina bifida.  Since the veteran 
is not considered a "Vietnam veteran," or a "Korean 
covered service veteran," the appellant is not entitled to 
VCAA-related assistance and notification.  Absent any 
evidence from the appellant indicating the veteran's service 
was otherwise, there is no need to further attempt to confirm 
the certification already obtained from the service 
department.  As the law is dispositive in this case, the VCAA 
is not applicable.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

II.  Analysis    

The appellant, the veteran's son, contends that the veteran 
was exposed to radiation during Project Shipboard Hazard and 
Defense (SHAD), which caused him to develop spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 
38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida 
is the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In a precedent opinion, VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  The Board is bound by 
the precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

On December 16, 2003, Congress amended the eligibility for 
monetary benefits for children with spina bifida of veterans 
with certain service in Korea.  The Veterans Benefits Act of 
2003, Pub. L. 108-183 § 102, 117 Stat. 2651 (codified as 
amended at 38 U.S.C. § 1812), provides benefit to any child 
of a veteran of covered service in Korea, who is suffering 
from spina bifida.  A veteran of covered service in Korea is 
an individual who served in the active military, naval, or 
air service in or near the Korean demilitarized zone (DMZ) 
during the period beginning on September 1, 1967, and ending 
on August 31, 1971.  It must also be determined by VA, in 
consultation with the Secretary of Defense, that the veteran 
was exposed to an herbicide agent during such service in or 
near the Korean DMZ.

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, there is no evidence that the veteran's active 
service included any duty in the Republic of Vietnam as 
defined above, and the appellant has never contended that the 
veteran had such service.  Furthermore, the veteran was not 
on active duty during the periods of time specified for 
eligibility under the new Korean service provisions.  The 
service department verified in February 2001 that the veteran 
had no Vietnam service, and the veteran's dates of service 
were verified in April 2004.  This verification is binding on 
VA such that VA has no authority to change or amend the 
findings.  Duro, 2 Vet. App. at 532.

The Board is sympathetic to the appellant's claim that his 
spina bifida may have resulted from the veteran's exposure to 
radiation during Project Shad.  However, the Board is bound 
by the applicable laws and regulations, which mandate that a 
child with spina bifida must be of a Vietnam veteran or a 
veteran of covered service in Korea during the specified time 
period to be eligible for VA benefits, and does not allow for 
any flexibility in finding who is a Vietnam or covered 
service veteran.  As such, the Board has no legal authority 
to grant the appellant's claim for benefits under 38 U.S.C.A. 
§§ 1805, 1821 for a child born with spina bifida.

As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to benefits under 38 U.S.C.A. §§ 1805, 1821 for a 
child born with spina bifida is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


